DETAILED ACTION
Claims 1–13 and 21–24 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received in parent application 16/312,280.

Specification
The abstract of the disclosure is objected to because it contains specific references to the Drawings. Applicant is reminded of the proper content of an abstract of the disclosure. Extensive mechanical and design details of an apparatus should not be included in the abstract. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).

The disclosure is objected to because of the following informalities:
[0040]: “pallet 36” should be “pellet 36”.
Claim 1: “the method further comprising controlling, by [[a]] the computer, …”- a computer was already introduced.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first calculating module, second calculating module, and comparison module in claim 12.
The above claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to calculate, compare etc.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “module” is only modified by the terms “calculating” and “comparison” which do not impart structure as to what the modules may consist of, for example software or hardware or both.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) [ 5 ] has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: From [0066]-[0067], the modules may consist of software executable by a processor and stored in memory, or they may be a programmable logic component.  The Office interprets the latter because a claim to software modules does not lie within the four statutory categories of matter.
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1–12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of US patent 11,342,088 (hereinafter ‘088). It may be noted that claim 1 of the Current Application is a generic version of claim 1 of US Patent ‘088 and is therefore entirely anticipated by claim 1 of ‘088.
Likewise, claim 2 of the current application is rejected as anticipated by claim 3 of ‘088, claim 3 is rejected as anticipated by claim 4, claim 4 is rejected as anticipated by claim 5, claim 5 is rejected as anticipated by claim 6, claim 6 is rejected as anticipated by claim 7, claim 7 is rejected as anticipated by claim 8, claim 8 is rejected as anticipated by claim 9, claim 9 is rejected as anticipated by claim 2, and claims 10–12 are rejected as anticipated by claims 10–12, respectively.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–8 and 10–11 are rejected under 35 U.S.C. 103 as being unpatentable over Yousef Farawila*, USPGPUB 20090080585 A1 (hereinafter “Farawila”) in view of Koji Kirukawa*, USPGPUB 20010036242 A1, (hereinafter “Hirukawa”). *previously cited	

Regarding claim 1, Farawila discloses a method for calculating a pellet-cladding interaction margin associated with a loading pattern of a nuclear reactor comprising a core in which fuel assemblies are loaded according to the loading pattern (Farawila Figs. 2,4; para. 34,64: a “PCI margin” for a “fuel loading pattern” is obtained), the fuel assemblies comprising fuel rods each including nuclear fuel pellets and a cladding surrounding the pellets (para. 3,42: pellet-clad gap for fuel rods is discussed), the method comprising the following steps: 
b) calculating a reference principal pellet-cladding interaction margin for a reference loading pattern of the fuel assemblies in the core, (Fig. 2,7-8; para. 42-44: Stress failure of pellet-clad interaction as determined by pellet and clad parameters, due to hypothetical control rod withdrawal, is calculated for a given fuel loading pattern shown under “Reactor Core Proposed Design”. The difference to the threshold is the reference principal PCI margin)
c) calculating a reference secondary pellet-cladding interaction margin for the reference loading pattern, (Fig. 2,9; para. 12,39: A margin of the projected power compared to the maximum allowable value is used as the reference secondary PCI margin)
d) calculating a modified secondary pellet-cladding interaction margin for a modified loading pattern of the fuel assemblies in the core, (Fig. 4; para. 63-64: a loading pattern is revised or modified until the power is acceptable corresponding to a “sufficient” or modified secondary PCI margin)
e) calculating a modified principal PCI pellet-cladding interaction margin for the modified loading pattern, depending on a comparison of the modified secondary PCI pellet-cladding interaction margin with the reference secondary PCI pellet-cladding interaction margin; (para. 63-64, 69-70: “unacceptably small margins” and “identifying the fuel assemblies or rods where the PCI margins …may become violated” imply comparisons with acceptable and non-violated margins. New modified pellet and clad parameters- principal PCI margins- are calculated by the XEDOR computer whenever a new safe power projection is requested. This is done by comparing the change in power dP for an allowed safe power increase dP/dt during a power ramp) 
the method further comprising controlling, the state of power balance of the nuclear reactor by using the calculated principal pellet-cladding interaction margin for the considered loading pattern of the fuel assemblies in the core to avoid rupture by pellet-cladding interaction of the claddings present in the core (para. 32: “the reactor operator who in turn affects the reactor power maneuver through the reactor controls within the margins displayed by XEDOR”- the reactor is operated according to the calculated PCI values for the considered loading pattern). 
However Farawila fails to disclose controlling the state of power balance of the nuclear reactor via a computer rather than via an operator, using the calculated principal PCI margin.
Hirukawa at Fig. 1 and para. 11 and 86 teaches a computer 31 monitoring and controlling power in a nuclear power plant as a result of simulations. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have applied the known technique of computer control, taught by Hirukawa, to the method of Farawila. This would have provided advanced safety and quicker response times.

Regarding claim 2, Farawila modified by Hirukawa discloses the method according to claim 1, wherein when the modified secondary PCI pellet-cladding interaction margin is greater than or equal to the reference secondary PCI pellet-cladding interaction margin, the modified principal PCI pellet-cladding interaction margin is equal to the reference principal PCI pellet-cladding interaction margin, and when the modified secondary PCI pellet-cladding interaction margin is less than the reference secondary PCI pellet-cladding interaction margin, the modified principal PCI pellet- cladding interaction margin is less than the reference principal PCI pellet-cladding interaction margin (Farawila para. 56,78: a maximum safe stress threshold/margin is calculated). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date that Farawila would have maintained the reference PCI margin for safe power when the modified principal margin is greater or equal to the reference principal PCI margin. This would have enabled a maximum power output which is favorable for economic reasons while keeping a conservative limit of operation. On the other hand, if the modified principal margin is less, then it would be reasonable to expect one of ordinary skill to lower the margin in order not to exceed safe operation conditions).
Regarding claim 3, Farawila modified by Hirukawa discloses method according to claim 2, wherein, when the modified secondary PCI pellet-cladding interaction margin is less than the reference secondary PCI pellet-cladding interaction margin, the modified principal PCI pellet-cladding interaction margin is equal to the reference principal PCI pellet-cladding interaction margin reduced by a corrective factor depending on the deviation between the modified secondary PCI pellet-cladding interaction margin and the reference secondary PCI pellet-cladding interaction margin (See the discussion of claim 2 above. It would have been obvious to one of ordinary skill in the art that when Farawila reduces a modified principal PCI margin it would always be reduced by a “factor”. It is also reasonable to expect a smaller margin to require a different corrective factor and vice versa so as to increase simulation precision).

Regarding claim 4, Farawila modified by Hirukawa discloses the method according to claim 3, wherein the corrective factor depends on a ratio between the modified secondary PCI pellet-cladding interaction margin and the reference secondary PCI pellet-cladding interaction margin and is strictly between 0 and 1 (Farawila: One of ordinary skill would understand that when Farawila reduces the margin, the corrective factor would necessarily be between 0 and 1 because this would have resulted in a fraction, i.e. reduction, of the original value.

Regarding claim 5, Farawila modified by Hirukawa discloses the method according to claim 1, wherein step b) comprises the following sub-steps: b1) simulating at least one operating transient of the nuclear reactor (Farawila Figs. 1,4-5; para. 35: stress distribution for pellet-clad interaction gap size is simulated for a hypothetical control rod withdrawal error leading to a large operating power transient), b2) calculating the value reached by at least one physical quantity during the operating transient in at least part of a cladding of a fuel rod (the gap size is the physical quantity), and b3) determining, as reference principal PCI pellet-cladding interaction margin, the deviation between the maximum value reached by the value calculated in sub-step b2) during the transient and a technological limit of the fuel rod (para. 34: the reference PCI margin is an acceptable margin determined when stress is not “violated”).

Regarding claim 6, Farawila modified by Hirukawa discloses the method according to claim 5, wherein the transient simulated in sub-step b1) is a transient chosen from among the group consisting of: an excessive load increase, an uncontrolled withdrawal of at least one group of control clusters, a fall of one of the control clusters, and an uncontrolled boric acid dilution (Farawila Fig. 7; para. 35,37).
Regarding claim 7, Farawila modified by Hirukawa discloses the method according to claim 5, wherein the method comprises, before step b), the following step: a) determining a rupture value of the physical quantity characterizing a rupture of the cladding (Farawila Fig. 1; para. 10: before modified PCI margins are calculated, reference values of calculated from cladding failures or ruptures during post-failure analysis).

Regarding claim 8, Farawila modified by Hirukawa discloses the method according to claim 7, wherein step a) includes: subjecting previously irradiated fuel rods to experimental nuclear power ramps, calculating the values reached by the physical quantity in at least one cladding broken during a power ramp (Farawila para. 14,43,69: PCI failures during power ramping in test reactors are evaluated for physical quantities such as clad hoop stress and gap size). 
However, Farawila fails to explicitly teach selecting the rupture value as being the minimum value from among the calculated values reached.
It would have been obvious to one of ordinary skill in the art that Farawila would have used the rupture value as the minimum value. This would have ensured that no smaller margin be chosen so that rupture could not happen in the future.

Regarding claim 10, Farawila modified by Hirukawa discloses the method according to claim 5, wherein the physical quantity is chosen from among the group consisting of: 
- a constraint or a constraint function in the cladding; and 
- a deformation energy density in the cladding (Farawila Figs. 6-7; para. 8,41: tensile or hoop stress in the cladding and pellet is monitored).

Regarding claim 11, Farawila modified by Hirukawa discloses a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out the method according to claim 1 (Farawila Figs. 2, 4, 7-8: the XEDOR module executes the calculations; Hirukawa Fig. 1 and para. 11 and 86: teaches a computer 31 with non-transitory CPU unit 61 and power distribution module for controlling power in a nuclear power plant as a result of simulations along with memory unit 61).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farawila in view of Hirukawa, and further in view of Patrice Mahe, US 20060129362 A1 (hereinafter “Mahe”).

Regarding claim 9, Farawila modified by Hirukawa discloses the method according to claim 1, however Farawila fails to disclose triggering a stop or an alarm from the calculated principal PCI margin.
Mahe also teaches an analogous method of simulating transients in cladding parameters, 
wherein the method further comprises the following step: f) determining a limit value to trigger an emergency stop and/or an alarm from the calculated principal PCI pellet-cladding interaction margin and for the considered loading pattern of the fuel assemblies in the core (Mahe para. 29: a limit value for triggering an alarm is established).
It would have been obvious to one of ordinary skill in the art to have applied the known technique of triggering an alarm with a limit value, taught by Mahe, to the method of Farawila modified by Hirukawa. According to Mahe para. 5-9, having a simulation establish a limit value will avoid failure of the cladding and help to maintain a safe operation of the reactor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farawila.

Regarding claim 12, Farawila discloses an electronic system for calculating a pellet-cladding interaction margin associated with a loading pattern of a nuclear reactor comprising a core in which fuel assemblies are loaded according to the loading pattern, (Farawila Figs. 2,4; para. 34,64: a “PCI margin” for a “fuel loading pattern” is obtained using an electronic “XEDOR” system), the fuel assemblies comprising fuel rods each including nuclear fuel pellets and a cladding surrounding the pellets (para. 3,42: pellet-clad gap for fuel rods is discussed), the electronic system comprising:  
a first calculating module configured to calculate a reference principal pellet-cladding interaction margin for a reference loading pattern of the fuel assemblies in the core, (Figs. 2,7-8; para. 42-44: Calculating module “XEDOR MODEL” calculates stress failure of pellet-clad interaction as determined by pellet and clad parameters, due to hypothetical control rod withdrawal, for a given fuel loading pattern shown under “Reactor Core Proposed Design”. The difference to the threshold is the reference principal PCI margin)
a second calculating module configured to calculate, on the one hand, a reference secondary pellet-cladding interaction margin for the reference loading pattern, (Figs. 2,9; para. 12,39: Calculating module “XEDOR MODEL” calculates a margin of the projected power compared to the maximum allowable value is used as the reference secondary PCI margin) and
on the other hand, a modified secondary pellet-cladding interaction margin for a modified loading pattern of the fuel assemblies in the core, (Fig. 4; para. 63-64: a loading pattern is revised or modified until the power is acceptable corresponding to a “sufficient” or modified secondary PCI margin)
a comparison module configured to compare the modified secondary pellet-cladding interaction margin (sufficiently acceptable PCI margin) with the reference secondary pellet-cladding interaction margin (maximum allowable value); the comparison module further being configured to calculate a modified principal pellet-cladding interaction margin (new modified pellet and clad parameters) for the modified loading pattern, depending on the comparison of the modified secondary pellet-cladding interaction margin with the reference secondary pellet- cladding interaction margin. (para. 63-64, 69-70: “unacceptably small margins” and “identifying the fuel assemblies or rods where the PCI margins …may become violated” -the XEDOR model compares violated margins with acceptable/non-violated margins. New modified pellet and clad parameters- principal PCI margins- are calculated by the XEDOR computer whenever a new safe power projection is requested. This is done by comparing the change in power dP for an allowed safe power increase dP/dt during a power ramp).
However, Farawila teaches a single XEDOR computer program rather than separate modules first and second calculating modules and a comparison module. It would have been obvious to one of ordinary skill in the art to separate the XEDOR computer program into smaller  modules for the purpose of easier maintenance and revision. See MPEP 2144.04 V.C.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Schultz, Beard, Mahe, Hanada, Kropaszek, and Hirukawa describe simulations for margins of a physical parameter related to the fuel, however they do not explicitly refer to PCI.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628